Citation Nr: 1819884	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO. 14-28 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a back disability, claimed as thoracic spine arachnoid cyst, and as secondary to his service-connected disability of coronary artery disease (CAD), status post coronary artery bypass graft (CABG) surgery. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel 
INTRODUCTION

The Veteran had active service from April 1974 to December 1976. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript is included in the claims file. 

The issue of a claim under 38 U.S.C. § 1151 has been raised by the record in multiple statements and May 2017 testimony but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).

Both the Veteran and the RO are advised that although the Board presently denies the claim of service connection under 38 U.S.C. § 1110 and refers the issue of entitlement under 38 U.S.C. § 1151, the Veteran's date of receipt of claim under both remains the date he submitted his claim for service connection. The Veteran and his representative should contact the RO to obtain any further information as to the processing of the 38 U.S.C. § 1151 claim.


FINDING OF FACT

The Veteran does not have a thoracic spine arachnoid cyst that is related to or a result of active duty service, to include as secondary to a service-connected disability.



CONCLUSION OF LAW

The criteria to establish service connection for a thoracic spine arachnoid cyst, to include as secondary to a service-connected disability, have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). There is thus no prejudice to the Veteran in deciding this appeal.

Service Connection

The Board's present focus is on the question of service connection for the Veteran's claimed thoracic spine arachnoid cyst, under 38 U.S.C. § 1110. As noted, the Veteran has not been apprised of, nor has the RO adjudicated the referred claim of compensation benefits under 38 U.S.C.A. §  1151, (generally, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected). 

As a general matter under 38 U.S.C. § 1110, compensation may be paid to a veteran for a disability resulting from personal injury or disease contracted in line of duty during active service. The requirements to obtain compensation under this statute may be summarized as : (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Caluza v. Brown, 7 Vet. App. 498 (1995). Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
.
The Veteran was diagnosed with CAD and subsequently underwent CABG surgery in 2009. Since surgery, the Veteran consistently reported back discomfort, which was later diagnosed as a thoracic spine arachnoid cyst. The Veteran contends that the cyst was caused by a spinal cord stroke caused by the CABG surgery. However, the Veteran does not claim entitlement for service connection on a direct basis, and there is no indication of such raised by the record.

In an April 2010 statement, the Veteran relayed that, following his surgery, a VA physician told him that a blood clot can happen in a spinal cord. No contemporaneous diagnosis was assigned, and there are no medical notations as to the etiology of the Veteran's back condition or that the Veteran did have a blood clot in his spinal cord. 

The Board is required to ascertain whether there is any basis in the record, apart from the Veteran's contentions, which may serve as a basis for a grant of service connection. The Veteran's hyothyroidism is service connected. However, in May 2010, a VA examiner concluded that the Veteran's thoracic arachnoid cyst was not related to his thyroid disease. Further, the examiner determined that there were no clear signs on examination that correlate with a myelopathy (disease of the spinal cord). 

As to the service-connected coronary artery disease, in February 2015, a VA examiner noted the Veteran's thoracic myelopathy, which was originally reported in August 2010. The VA examiner determined that the transient ischemic attack (TIA) and vascular disease affecting the Veteran's central nervous system (CNS) are not due to his heart disease. Further, the evidence does not mention a TIA as a complication of the 2009 heart surgery, nor is there evidence of a stroke or cerebrovascular accident (CVA) with permanent residuals. 

In May 2017, a VA examiner reported that the Veteran's medical records do not support the Veteran's contention that he suffered from a spinal cord stroke nor any other cerebrovascular issues during or as a result of his CABG surgery. 

The evidence does not demonstrate that the Veteran's thoracic spine arachnoid cyst was either caused by or aggravated by a service-connected disability. The Veteran is competent to report physical symptoms such as pain because such requires only personal knowledge as it comes to him through his senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However the Veteran has not shown that he is competent (meaning medically trained) to make a complex medical determination involving the etiology of his thoracic spine arachnoid cyst. See Jandreau. 

After a review of all the evidence, the Board finds the weight of the evidence is against the veteran's claim, and therefore the claim of service connection must be denied. 

The preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Therefore, service connection for a thoracic spine arachnoid cyst is not warranted.


ORDER

Service connection for a thoracic spine arachnoid cyst is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


